                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        KYLE TEUTSCH and ELIN TEUTSCH,                        CASE NO. C19-0406-JCC
          husband and wife and the marital community
10
          comprised thereof,                                    MINUTE ORDER
11
                               Plaintiffs,
12                v.

13        THE TRAVELERS HOME AND MARINE
          INSURANCE COMPANY,
14

15                             Defendant.

16

17             The following minute order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19             This matter comes before the Court on the parties’ stipulated motion to extend certain

20   pre-trail deadlines (Dkt. No. 12). The court hereby GRANTS the motion and ORDERS that pre-

21   trial deadlines are modified as follows:

22        Event                              Current Deadline             New Deadline

23        Discovery Cutoff                   December 13, 2019            January 13, 2020

24        Dispositive Motion                 January 13, 2020             February 13, 2020

25        Expert Disclosure                  January 14, 2020             February 14, 2020

26   //


     MINUTE ORDER
     C19-0406-JCC
     PAGE - 1
 1        DATED this 15th day of November 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0406-JCC
     PAGE - 2
